RECOMMENDED FOR FULL-TEXT PUBLICATION
                           Pursuant to Sixth Circuit Rule 206
                                 File Name: 12a0013p.06

                 UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                _________________


                                                    X
                                                     -
 In re: OHIO EXECUTION PROTOCOL
                                                     -
 LITIGATION,
 _____________________________________               -
                                                     -
                                                          No. 12-3035

                                                     ,
                                                      >
                                                     -
 BENNIE ADAMS, et al.,

                                                     -
                                      Plaintiffs,
                                                     -
                                                     -
 CHARLES LORRAINE,
                                                     -
                                                     -
                              Plaintiff-Appellee,

                                                     -
                                                     -
            v.
                                                     -
 JOHN KASICH, Governor, State of Ohio;               -
                                                     -
                                                     -
 GARY MOHR, Director, ODRC; DONALD
                                                     -
 MORGAN, Warden, Southern Ohio
                                                     -
 Correctional Facility; ANONYMOUS
 EXECUTION TEAM MEMBERS 1-50, c/o                    -
                                                     -
                                                     -
 Southern Ohio Correctional Facility,

                                                     -
                        Defendants-Appellants.
                                                     -
                                                    N


                               Filed: January 13, 2012
        Before: NORRIS, SUHRHEINRICH and STRANCH, Circuit Judges.

                                 _________________

                                       ORDER
                                 _________________

       Before this Court is the State of Ohio’s emergency motion to vacate the district
court’s order staying the execution of Charles Lorraine, scheduled for January 18, 2012,
at 10:00 a.m. On January 11, 2012, District Judge Gregory Frost issued a lengthy
written opinion granting the stay, based on persistent failure or refusal of the State to
follow its own written execution protocol.


                                             1
No. 12-3035        In re Ohio Execution Protocol Litigation                         Page 2


       Based upon the analysis of the district court’s January 11, 2012 Opinion and
Order granting a preliminary injunction and a stay of execution, as well as the district
court’s July 8, 2011 Opinion and Order entered in this same litigation and reported at
801 F. Supp.2d 623 (S.D. Ohio 2011), we conclude that the State’s arguments in support
of the emergency motion to vacate the stay are not well-taken. We agree with the district
court that the State should do what it agreed to do: in other words it should adhere to the
execution protocol it adopted. As the district court found, whether slight or significant
deviations from the protocol occur, the State’s ongoing conduct requires the federal
courts to monitor every execution on an ad hoc basis, because the State cannot be trusted
to fulfill its otherwise lawful duty to execute inmates sentenced to death.

       The State’s emergency motion to vacate the stay is DENIED. The stay will
remain in place until further order from the district court on the hearing set for
February 24, 2012.

                                       ENTERED BY ORDER OF THE COURT



                                               /s/ Leonard Green
                                       _________________________________________
                                                       Clerk